 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICARDO MARTINEZ,                                 No. 1:19-cv-01684-DAD-SAB (PC)
12                       Plaintiff,
13            v.                                        ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14    C. PFEIFFER, et al.,                              ACTION
15                       Defendants.                    (Doc. No. 24)
16

17

18           Plaintiff Ricardo Martinez is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On February 6, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending plaintiff’s second amended complaint (“SAC”) be dismissed due to its failure to

23   state a claim. (Doc. No. 24.) Specifically, the magistrate judge found that plaintiff does not

24   plausibly allege that any defendant was deliberately indifferent to his serious medical needs in

25   violation of the Eighth Amendment. (Id. at 4–6.) The findings and recommendations contained

26   notice that any objections thereto were to be filed within twenty-one (14) days after service. (Id.

27   at 6.) On February 24, 2020, plaintiff filed objections. (Doc. No. 25.)

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections, the court finds the findings and recommendations to be supported by the record and

 4   by proper analysis.

 5          In his objections, plaintiff does not meaningfully dispute the magistrate judge’s finding

 6   that the SAC does not allege a plausible Eighth Amendment claim for deliberate indifference to

 7   his serious medical needs. (See Doc. No. 25.) Instead, plaintiff argues that his inability to state

 8   such a claim is the result of his representing himself and not having an understanding of the law.

 9   (Id. at 1.) Plaintiff therefore reiterates his request for the appointment of counsel. (Id.; see also

10   Doc. No. 22.) However, the court has twice provided plaintiff with the legal standards applicable

11   to the claims he is attempting to allege in this action. (See Doc. Nos. 13, 18.) Despite this

12   guidance, plaintiff’s allegations set forth in the SAC fail to state cognizable claims against any

13   defendant. With respect to plaintiff’s request for appointment of counsel, “[a] pro se litigant has

14   no right to counsel in a civil action.” Lear v. Akanno, No. 1:15-cv-01903-DAD-JDP, 2018 WL

15   3203102, at *2 (E.D. Cal. June 28, 2018) (citing Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

16   2009)). No circumstances presented by plaintiff support the appointment of pro bono counsel

17   here, even if such counsel willing to so serve could be identified.

18          Accordingly,

19          1.      The findings and recommendations issued on February 6, 2020 (Doc. No. 24) are

20                  adopted in full;
21          2.      This action is dismissed due to plaintiff’s failure to state a cognizable claim;

22          3.      Plaintiff’s motion for appointment of counsel (Doc. No. 22) is denied; and

23          4.      The Clerk of the Court is directed to close this matter.

24   IT IS SO ORDERED.
25
        Dated:     March 30, 2020
26                                                       UNITED STATES DISTRICT JUDGE

27

28
                                                         2
